DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers (1), (2), (3) and (4) of Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: it appears that one of the “antimony” recitations should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an energy saving film structure comprising a laminate of layers, does not reasonably provide enablement for the presently claimed UV absorbing adhesive layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-7 can be used as claimed and whether claims 1-7 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-7, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-7 read on a “UV absorbing adhesive layer” while the specification merely reiterates that the adhesive layer is a “UV absorbing adhesive layer”.
	(b) There is no direction or guidance presented for what comprises the “UV absorbing adhesive layer” such as polymers or film-forming resins, additives especially those that may be directed to UV absorbance, etc., nor does the specification disclose any proportions of materials comprising the claimed “UV absorbing adhesive layer”.
	(c) There is an absence of working examples concerning what comprises the “UV absorbing adhesive layer as noted in (b) above.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-7 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, it is unclear what is intended by “composite metal tungsten oxychloride.”  That is, it is unclear what “compound” us claimed via this recitation.

Regarding claim 6, it is unclear what is intended by a “dispersion” having a “particle diameter” given that a dispersion contains particles, but is itself not a particle.

Regarding claim 7, it is unclear what is intended by a “dispersion” having a “particle diameter” given that a dispersion contains particles, but is itself not a particle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2015/0037574 A1) in view of Kim et al. (US 2014/0349052 A1).

Regarding claim 1, Amano teaches a surface protective film (1) (energy saving film structure) comprising, in order, a topcoat layer (14), substrate (12), adhesive layer (20) and a release liner (30) on the surface of the adhesive layer (20) opposite to the adhesive layer (20) surface attached to the substrate (12) (para 0039); which said topcoat layer (14) is transparent and comprises, inter alia, a fluororesin (transparent insulation) (para 0057), which said substrate (12) comprises, inter alia, polyethylene terephthalate (PET substrate layer) (para 0042), and which said adhesive layer (20) further comprises a UV absorber (UV absorbing adhesive layer) (para 0221).

Amano does not specify that the fluororesin of the topcoat layer (14) is a fluorocarbon resin (i.e., a transparent fluorocarbon insulation).

However, Kim teaches a hardcoat composition (title) comprising a UV curable resin having a (meth)acryloyl functional group and a fluororesin (abstract), which said fluororesin having excellent chemical properties is selected from polytetrafluoroethylene (PTFE) (fluorocarbons) (para 0020).
Kim also teaches that PTFE is a representative fluororesin having thermal resistance of withstanding long periods of uses in 260 °C, chemical resistance, electrical insulation, non-adhesive, low friction coefficients, flame retardant, etc. are unique and is harmless to human bodies (para 0021).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the PTFE as the fluororesin for use in the topcoat compositions of Amano based on the properties required of the prior art’s intended application as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/15/2022